Citation Nr: 0737243	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO. 04-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition, diagnosed as schizophrenia. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





	
INTRODUCTION

The appellant had active duty for training with the 
Mississippi National Guard from April 1982 until August 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The appellant requested a hearing before a traveling member 
of the Board, which was scheduled for August 30, 2007. The 
record indicates that the appellant failed to appear for his 
hearing. Because the appellant has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal. See 38 C.F.R. 
§ 20.704(d). 


FINDINGS OF FACT

1. A July 1990 rating decision denied service connection for 
a nervous condition, including schizophrenia; the appellant 
did not appeal the decision and it became final.

2. A November 2000 decision by the Board further denied 
service connection for a nervous condition, including 
schizophrenia, based on the veteran not having submitted new 
and material evidence.  

2. The November 2000 denial by the Board represents the last 
final disallowance of entitlement to service connection for a 
nervous condition, including schizophrenia.

3. The evidence associated with the claims file subsequent to 
the November 2000 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
nervous condition, including schizophrenia. 
	
CONCLUSION OF LAW

As new and material evidence has not been submitted to reopen 
the claim of service connection for a nervous disorder, 
including schizophrenia, has not been submitted, the claim 
remains denied. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. In addition, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or "immediately 
after," VA's receipt of a complete or substantially complete 
application for VA-administered benefits. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim). See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). The veteran was provided 
this notice through a May 2007 letter; however, since the 
claim is not being reopened, no effective date or disability 
rating will be assigned and there can be no possibility of 
any prejudice due to the timing of the notice.  

The record reflects that prior to adjudication of the 
appellant's claim the RO sent the veteran a letter in August 
2003.  The letter specifically informed him of the type of 
evidence needed to support a service connection claim, who 
was responsible for obtaining relevant evidence, where to 
send the evidence, and what he should do if he had questions 
or needed assistance. He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
The notice predated the initial adjudication of the claim. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).
 
In February 2007, after the adjudication of the veteran's 
claim, the RO sent the veteran the notice required under Kent 
v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant as to what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. The veteran has not been prejudiced due 
to the timing of the notice, as the veteran had an 
opportunity to respond to the notice prior to the appeal 
being certified to the Board and the claim was readjudicated 
by way of a May 2007 Supplemental Statement of the Case.

VA also has a duty to assist the appellant in the development 
of the claim. 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained private medical 
records and service medical records. The appellant submitted 
numerous statements and was provided an opportunity to set 
forth his contentions during a hearing before a Decision 
Review Officer. Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The appellant seeks to reopen a claim for service connection 
for a nervous condition, diagnosed as schizophrenia.  The 
appellant's original claim for this disorder was originally 
denied in a July 1990 rating decision, which found the 
appellant's schizophrenia to be diagnosed prior to service 
and to not have been aggravated by service. The appellant did 
not appeal the decision; therefore, the July 1990 decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  The appellant's claim was subsequently 
denied numerous times, the last final disallowance being a 
November 2000 Board decision.  38 C.F.R. § 20.1100.  

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered new evidence regarding his nervous condition, 
diagnosed as schizophrenia, including treatment information. 
The evidence associated with the claims file subsequent to 
the November 2000 Board decision includes statements from the 
appellant and medical records from the East Mississippi 
Correctional Facility and additional Delta Community Mental 
Health Services records.

Of record in November 2000 were the appellant's service 
medical records, which do not indicate any diagnoses or 
symptomatology of psychoses, and private medical records. 
Additionally, private Delta Community Mental Health Services 
records indicate that the appellant was diagnosed with and 
treated for schizophrenia in the years prior to his 
enlistment. 

The Board finds that the newly associated records from Delta 
Community Mental Health Services are generally redundant and 
cumulative of records already associated with the appellant's 
claims file. Although some of the additional medical records 
are new, in that they were not of record at the time of the 
November 2000 Board decision, the Board finds those records 
to not be material because none of the records provide 
competent medical evidence that tends to demonstrate that the 
appellant's nervous condition, diagnosed as schizophrenia, 
did not pre-exist service and gave no indication that his 
schizophrenia was aggravated by service. "Competent medical 
evidence" is evidence that is provided by a person qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 

Records from the East Mississippi Correctional Facility are 
similarly newly associated with the record since the November 
2000 Board decision; however, the records only indicate that 
the appellant is currently being treated for schizophrenia 
and do not provide any evidence supporting his claim that his 
schizophrenia was incurred during service or was aggravated 
by service.

While some of the new medical records reflect schizophrenia, 
none of those records relates it to service. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service). 

The appellant has also submitted statements essentially 
claiming that his claimed nervous condition, diagnosed as 
schizophrenia, was either incurred in or was aggravated by 
service. The appellant's reports are new in that they were 
not previously associated with the record. 

The Board finds that the assertions of the appellant that he 
did not have psychological problems prior to his service to 
not be competent medical evidence with regard to the issue of 
whether any current pathology is etiologically related to any 
incident of service. Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993). 

The appellant's statements, including those made during his 
hearing before a Decision Review Officer, that his 
psychiatric disorder was incurred during service are not 
probative and material, as there is no evidence in the record 
that he has any medical knowledge or expertise to render such 
an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit, 5 Vet. App. at 92-93. See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

Furthermore, where resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim. Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). Therefore, the Board 
concludes that the statements are not material, since they do 
not constitute competent medical evidence that would 
establish the facts necessary to substantiate the claim for 
service connection. 

As none of the evidence associated with the claims file 
subsequent to the November 2000 Board decision shows that the 
veteran has a nervous condition, diagnosed as schizophrenia, 
which was incurred in service or was aggravated by service, 
the evidence is not material.  Accordingly, the Board finds 
that the claim for service connection for a nervous 
condition, diagnosed as schizophrenia, is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim for entitlement to service 
connection for a nervous condition, diagnosed as 
schizophrenia, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


